Exhibit 10.2

 

SECOND amendment to credit AGREEMENT AND WAIVER

 

This Second Amendment to Credit Agreement and Waiver dated as of January 12,
2017 (this “Amendment”), is made by and between American AgCredit, FLCA
(“Lender”) and Royal Hawaiian Orchards, L.P., a Delaware limited partnership
(“Borrower”), with reference to the following:

 

RECITALS

 

A.     Lender and Borrower are parties to that certain Credit Agreement dated as
of June 15, 2015, as amended by a First Amendment to Credit Agreement and Waiver
dated as of March 11, 2016 (as it may be further amended, restated, modified or
supplemented from time to time, the “Credit Agreement”).

 

B.     Borrower has requested that Lender agree to amend the terms of the Credit
Agreement and to waive the occurrence of one or more Events of Default, and
Lender is willing to do so on the terms and conditions set forth in this
Amendment.

 

In consideration of the foregoing, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

ARTICLE V     
ACKNOWLEDGMENTS, AGREEMENTS, and waiver

 

Section 5.1     Affirmation of Recitals; Defined Terms. Borrower acknowledges
and confirms that each of the recitals set forth above is true and correct.
Capitalized terms used in this Amendment without being defined shall have the
meaning given to those terms in the Credit Agreement (including any new or
modified terms arising out of this Amendment).

 

Section 5.2     Outstanding Indebtedness. Borrower acknowledges and confirms
that all amounts owed by Borrower to Lender under the Loan Documents are duly
and validly owing and that such amounts are not subject to any defense,
counterclaim, recoupment or offset of any kind.

 

Section 5.3     Amendment Fee. Lender has determined not to charge Borrower a
fee in connection with this Amendment. Lender reserves the right to charge a fee
in connection with any future amendment, waiver, consent, or other accommodation
provided to Borrower.

 

Section 5.4     Existing Events of Default. Borrower acknowledges that Borrower
has failed to comply with the provisions of the Credit Agreement as set forth
under the heading “Existing Events of Default” on Exhibit A hereto
(collectively, the “Existing Events of Default”).

 

 

[2nd Amendment – Royal Hawaiian]

 
1

--------------------------------------------------------------------------------

 

 

Section 5.5     Continuing Defaults. With respect to each Existing Event of
Default, Borrower acknowledges that (a) such Existing Event of Default is
continuing and has not been waived by virtue of any previous actions (or failure
to act) by Lender through any course of conduct or course of dealing or
otherwise and (b) as a result of the existence of each such Existing Event of
Default, Lender has the right to, among other things, (i) declare the
Obligations to be immediately due and payable, and (ii) exercise any and all
other rights and remedies available to Lender under the Credit Agreement and the
Loan Documents.

  

Section 5.6     Waiver of Existing Events of Default. Lender hereby agrees to
waive each of the Existing Events of Default. This is a one-time waiver only.
Should any Events of Default exist in the future that are similar in kind or
character to the Existing Events of Default, such Events of Default are not
waived by Lender and Lender reserves all of its rights and remedies with respect
to such future Events of Default.

 

Section 5.7     Waiver Only Extends to Existing Events of Default. Lender has
not waived and is not waiving any Defaults or Events of Default other than the
Existing Events of Default, regardless of whether Lender is aware of the
existence or occurrence of such other Defaults or Events of Default.

 

ARTICLE VI
AMENDMENTS TO CREDIT AGREEMENT

 

Section 6.1       Amendment of Section 8.15(a). Section 8.15(a) is hereby
amended to read as follows:

 

(a)     Total Indebtedness to Consolidated EBITDA Ratio. As of the last day of
each calendar quarter commencing with the calendar quarter ending September 30,
2017, Borrower shall not permit the Total Indebtedness to Consolidated EBITDA
Ratio to exceed 4.0 to 1.0.

 

 

ARTICLE VII
CONDITIONS TO EFFECTIVENESS

 

Section 7.1       Conditions Precedent. The effectiveness of this Amendment is
subject to the satisfaction of the following conditions:

 

(a)     receipt by Lender of a duly executed counterpart of this Amendment from
Borrower and countersignature by Lender;

 

(b)     satisfaction of all conditions precedent set forth in any closing
checklist delivered by Lender to Borrower; and

 

(c)     if required by Lender, Borrower shall have paid all reasonable and
documented out-of-pocket costs and expenses of Lender in connection with this
Amendment, the Loan Documents and the transactions contemplated hereby including
an estimate of such costs anticipated in connection with closing (it being
understood that if Lender elects not to require payment prior to closing,
Borrower shall promptly pay such amounts upon being billed therefor by Lender).

 

 

[2nd Amendment – Royal Hawaiian]

 
2

--------------------------------------------------------------------------------

 

 

ARTICLE VIII
MISCELLANEOUS

 

Section 8.1     Representations and Warranties. Borrower hereby represents and
warrants to Lender that, as of the date hereof, (a) Borrower has the legal power
and authority to execute and deliver this Amendment; (b) the officers of
Borrower executing this Amendment have been duly authorized to execute and
deliver the same and bind Borrower with respect to the provisions hereof; (c)
the execution and delivery hereof by Borrower and the performance and observance
by Borrower of the provisions hereof do not violate or conflict with any
organizational document of Borrower or any law applicable to Borrower or result
in a breach of any provision of or constitute a default under any other
agreement, instrument or document binding upon or enforceable against Borrower;
(d)  no Default or Event of Default exists under the Credit Agreement other than
any Events of Default being waived by this Amendment, nor will any occur
immediately after the execution and delivery of this Amendment or by the
performance or observance of any provision hereof; (e) Borrower is not aware of
any claim or offset against, or defense or counterclaim to, any of their
obligations or liabilities under the Credit Agreement or any other Loan
Document; (f) this Amendment and each document executed by Borrower in
connection herewith constitute the valid and binding obligations of Borrower
enforceable against Borrower in accordance with their terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability; and (g) each of the representations and
warranties made by Borrower in the Credit Agreement and in the other Loan
Documents is true and correct in all material respects on and as of such date to
the same extent as though made on and as of such date, except to the extent that
any thereof expressly relate to an earlier date, in which case, such
representations and warranties were true and correct in all material respects on
and as of such earlier date.

 

Section 8.2     Release. Borrower hereby releases, remises, acquits and forever
discharges Lender and its employees, agents, representatives, consultants,
attorneys, fiduciaries, officers, directors, partners, predecessors, successors
and assigns, subsidiary corporations, parent corporations, and related corporate
divisions (collectively, the “Released Parties”), from any and all actions and
causes of action, judgments, executions, suits, debts, claims, demands,
liabilities, obligations, damages and expenses of any and every character, known
or unknown, direct and/or indirect, at law or in equity, of whatsoever kind or
nature, for or because of any matter or things done, omitted or suffered to be
done by any of the Released Parties prior to and including the effectiveness of
this Amendment, and in any way directly or indirectly arising out of or in any
way connected to the Credit Agreement or the Loan Documents (collectively, the
“Released Matters”). Borrower acknowledges that the agreements in this paragraph
are intended to be in full satisfaction of all or any alleged injuries or
damages arising in connection with the Released Matters.

 

Borrower hereby waives the provisions of any statute or doctrine to the effect
that a general release does not extend to claims which the creditor does not
know or suspect to exist in his favor at the time of executing the release,
which if known by him must have materially affected his settlement with the
debtor. Without limiting the generality of the foregoing, Borrower hereby waives
the provisions of any statute that prevents a general release from extending to
claims unknown by the releasing party, including Section 1542 of the California
Civil Code which provides:

 

 

[2nd Amendment – Royal Hawaiian]

 
3

--------------------------------------------------------------------------------

 

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

Borrower acknowledges and understands the rights and benefits conferred by such
a statute or doctrine and the risks associated with waiver thereof, and after
receiving advice of counsel, hereby consciously and voluntarily waives,
relinquishes and releases any and all rights and benefits available thereunder,
insofar as they apply, or may be construed to apply, to each release set forth
herein or contemplated hereby. In so doing, Borrower expressly acknowledges and
understands that it may hereafter discover facts in addition to or different
from those that it now believes to be true with respect to the subject matter of
the disputes, claims and other matters released herein, but expressly agrees
that it has taken these facts and possibilities into account in electing to make
and to enter into this release, and that the releases given herein shall be and
remain in effect as full and complete releases notwithstanding the discovery or
existence of any such additional or different facts or possibilities.

 

This release may be pleaded as a full and complete defense and/or as a
cross-complaint or counterclaim against any action, suit, or other proceeding
that may be instituted, prosecuted or attempted in breach of this release.
Borrower acknowledges that the release contained herein constitutes a material
inducement to Lender to enter into this Amendment and that Lender would not have
done so but for Lender’s expectation that such release is valid and enforceable
in all events.

 

Section 8.3     Covenant Not to Sue. Borrower, on behalf of itself and its
successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably, covenants and agrees with and in favor of each
Released Party that it will not sue (at law, in equity, in any regulatory
proceeding or otherwise) any Released Party on the basis of any Released Matter.
If Borrower or any of its successors, assigns or other legal representatives
violates the foregoing covenant, Borrower, for itself and its successors,
assigns and legal representatives, agrees to pay, in addition to such other
damages as any Released Party may sustain as a result of such violation, all
attorneys’ fees and costs incurred by any Released Party as a result of such
violation.

 

Section 8.4     Loan Documents Unaffected. Except as otherwise specifically
provided herein, all provisions of the Credit Agreement and the other Loan
Documents shall remain in full force and effect and be unaffected hereby. The
parties hereto acknowledge and agree that this Amendment constitutes a “Loan
Document” under the terms of the Credit Agreement.

 

Section 8.5     Reserved.

 

 

[2nd Amendment – Royal Hawaiian]

 
4

--------------------------------------------------------------------------------

 

 

Section 8.6     Costs, Expenses and Taxes.     Borrower agrees to pay on demand
all reasonable and documented out-of-pocket costs and expenses of in connection
with the preparation, execution, delivery, administration, modification and
amendment of this Amendment and the other instruments and documents to be
delivered hereunder, including the reasonable and documented fees and
out-of-pocket expenses of counsel for Lender with respect thereto and with
respect to advising Lender as to its rights and responsibilities hereunder and
thereunder. Borrower further agrees to pay on demand all reasonable and
documented out-of-pocket costs and expenses, if any (including reasonable and
documented counsel fees and expenses), in connection with the enforcement
(whether through negotiations, legal proceedings or otherwise) of this Amendment
and any other instruments and documents to be delivered hereunder, including
reasonable and documented counsel fees and expenses in connection with the
enforcement of rights under this section. In addition, Borrower shall pay any
and all stamp and other taxes payable or determined to be payable in connection
with the execution and delivery of this Amendment and any other instruments and
documents to be delivered hereunder, and agrees to save harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission to pay such taxes. The foregoing agreements shall be in addition to and
not in lieu of any similar obligations under the Loan Documents.

 

Section 8.7     No Other Promises or Inducements. There are no promises or
inducements that have been made to any party hereto to cause such party to enter
into this Amendment other than those that are set forth in this Amendment. This
Amendment has been entered into by Borrower freely, voluntarily, with full
knowledge, and without duress, and, in executing this Amendment, Borrower is not
relying on any other representations, either written or oral, express or
implied, made to Borrower by Lender. Borrower agrees that the consideration
received by Borrower under this Amendment has been actual and adequate.

 

Section 8.8     No Course of Dealing. Borrower acknowledges and agrees that, (a)
this Amendment is not intended to, nor shall it, establish any course of dealing
between Borrower and Lender that is inconsistent with the express terms of the
Credit Agreement or any other Loan Document, (b) notwithstanding any course of
dealing between the Borrower and Lender prior to the date hereof, except as set
forth herein, Lender shall not be obligated to make any Loan, except in
accordance with the terms and conditions of this Amendment and the Credit
Agreement, and (c) Lender shall not be under any obligation to forbear from
exercising any of its rights or remedies upon the occurrence of any Default or
Event of Default other than those that have been waived under this Amendment.

 

Section 8.9     No Waiver. Borrower acknowledges and agrees that (a) except as
expressly provided herein, this Amendment shall not operate as a waiver of any
right, power or remedy of Lender under the Credit Agreement or any other Loan
Document, nor shall it constitute a continuing waiver at any time, and (b)
nothing herein shall in any way prejudice the rights and remedies of Lender
under the Credit Agreement, any Loan Document or applicable law. In addition,
Lender shall have the right to waive any condition or conditions set forth in
this Amendment, the Credit Agreement or any other Loan Document, in its sole
discretion, and any such waiver shall not prejudice, waive or reduce any other
right or remedy that Lender may have against Borrower.

 

 

[2nd Amendment – Royal Hawaiian]

 
5

--------------------------------------------------------------------------------

 

 

Section 8.10     Reaffirmation. Borrower hereby (a) ratifies and reaffirms all
of its payment and performance obligations, contingent or otherwise, under each
of the Loan Documents to which it is a party (after giving effect hereto) and
(b) to the extent Borrower granted liens on or security interests in any of its
property pursuant to any such Loan Document as security for the Obligations
under or with respect to the Loan Documents, ratifies and reaffirms such grant
of security interests and liens and confirms and agrees that such security
interests and liens hereafter secure all of the Obligations as amended hereby.
Borrower hereby acknowledges that each of the Loan Documents remains in full
force and effect and is hereby ratified and reaffirmed. The execution of this
Amendment shall not operate as a waiver of any right, power or remedy of Lender,
constitute a waiver of any provision of any of the Loan Documents or serve to
effect a novation of the Obligations. Borrower acknowledges that all references
in the Credit Agreement to the “Agreement” or the “Credit Agreement” shall mean
the Credit Agreement, as amended hereby, and all references in the Loan
Documents to the “Credit Agreement” shall mean the Credit Agreement, as amended
hereby.

 

Section 8.11     Modification; Waiver. This Amendment may not be modified
orally, but only by an agreement in writing signed by the parties hereto. Any
provision of this Amendment can be waived, amended, supplemented or modified by
written agreement of the parties hereto.

 

Section 8.12     Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE WITHOUT REGARD TO THE PRINCIPLES THEREOF REGARDING
CONFLICTS OF LAWS.

 

Section 8.13     Entire Agreement. This Amendment sets forth the entire
agreement and understanding among the parties as to the subject matter hereof
and merges and supersedes all prior discussions, agreements, and undertakings of
every kind and nature among them with respect to the subject matter hereof.

 

Section 8.14     Counterparts; Facsimile or Electronic Transmission of
Signature. This Amendment may be executed by one or more of the parties to this
Amendment on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. The
manual signature of any party hereto that is transmitted to any other party or
its counsel by facsimile or electronic transmission shall be deemed for all
purposes to be an original signature.

 

Section 8.15     Severability of Provisions; Captions; Attachments;
Interpretation. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The captions to Sections and subsections herein are inserted
for convenience only and shall be ignored in interpreting the provisions of this
Amendment. Each schedule or exhibit attached to this Amendment shall be
incorporated herein and shall be deemed to be a part hereof. Words in the
singular include the plural and words in the plural include the singular. Use of
the term “includes” or “including,” shall mean “including, but not limited to.”

 

Section 8.16     JURY TRIAL WAIVER. EACH OF THE UNDERSIGNED, HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AMENDMENT AND FOR ANY
COUNTERCLAIM HEREIN

 

[Remainder of page intentionally left blank; signatures begin on following
page.]

 

 

[2nd Amendment – Royal Hawaiian]

 
6

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

BORROWER:

 

ROYAL HAWAIIAN ORCHARDS, L.P., a Delaware limited

partnership

 

 

By:

Royal Hawaiian Resources, Inc., a Hawaii corporation,

its managing general partner

 

By:  /s/ Bradford Nelson                                     

Name:   Bradford Nelson                                     

Title:   President                                                    

  

 

Signature Page 1

 

 

[2nd Amendment – Royal Hawaiian]

 
1

--------------------------------------------------------------------------------

 

 

 

AMERICAN AGCREDIT, FLCA,

as Lender

 

By:  /s/ Dennis P. Regli                                            

Name: Dennis P. Regli

Title: Vice President

 

 

 

 

Signature Page 2

 

 

[2nd Amendment – Royal Hawaiian]

 
2

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

EXISTING EVENTS OF DEFAULT

 

1.     An “Event of Default” occurred under and as defined in that certain
Amended and Restated Credit Agreement dated as of March 27, 2015, among
Borrower, certain subsidiaries of Borrower, American AgCredit, PCA, and certain
lenders due to the failure of the borrowers under such credit agreement to
comply with the Consolidated EBITDA covenant set forth in Section 8.15(a) of
such credit agreement with regard to the four-quarter periods ending on
September 30, 2016 and December 31, 2016. Each occurrence constitutes an Event
of Default under Section 9.01(f) of the Credit Agreement.

 

2.     Borrower failed to comply with the Total Indebtedness to Consolidated
EBITDA Ratio covenant set forth in Section 8.15(a) of the Credit Agreement as of
the last day of the calendar quarter ending on December 31, 2016. Such failure
constitutes an Event of Default under Section 9.01(c) of the Credit Agreement.

 

 

1

  

[2nd Amendment – Royal Hawaiian]

 